DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii (US 2010/0079691 A1).
In regard to claim 1, Yoshii discloses a display device comprising (see e.g. Figures 3-9): 
a plurality of pixel circuits (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c); 
a first pixel circuit of the plurality of pixel circuits (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c); 
a second pixel circuit of the plurality of pixel circuits (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c); 
a plurality of pixel electrodes 9a, 9b, 9c; 
a first pixel electrode 9a, 9b (i.e. in regions 10a, 10b) of the plurality of pixel electrodes 9a, 9b, 9c disposed so as not to overlap any of those pixel circuits in a plan view; 
a second pixel electrode 9c of the plurality of pixel electrodes 9a, 9b, 9c disposed to overlap any of those pixel circuits in the plan view (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c);
a first connection line 210, 220 electrically connecting the first pixel circuit and the first pixel electrode 9a,9b to each other (see e.g. paragraph [0080] and note that a circuit and/or driver is necessary to supply the lines); and 
a second connection line 400 electrically connecting the second pixel circuit and the second pixel electrode 9c to each other (see e.g. paragraph [0081] and note that a circuit and/or driver is necessary to supply the lines).
In regard to claim 2, Yoshii discloses the limitations as applied to claim 1 and 
wherein a distance between the first pixel circuit and the first pixel electrode is longer than a distance between the second pixel circuit and the second pixel electrode in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b and the second pixel electrode is in region 10c, thus satisfying the limitation).
In regard to claim 3, Yoshii disclose the limitations as applied to claim 2 above, and 
wherein63 the distance between the first pixel circuit and the first pixel electrode is longer than a distance between each adjacent pixel electrodes of the plurality of pixel electrodes in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b, thus satisfying the limitation).
In regard to claim 4, Yoshii disclose the limitations as applied to claim 1 above, and 
wherein63 the distance between the first pixel circuit and the first pixel electrode is longer than a distance between each adjacent pixel electrodes of the plurality of pixel electrodes in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b, thus satisfying the limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871